Exhibit 10.5

[FORM OF NON-OFFICER RESTRICTED STOCK UNIT AGREEMENT – TIME-BASED VESTING]

POLYCOM, INC.

RESTRICTED STOCK UNIT AGREEMENT

[NAME]

Employee ID Number: [Number]

NOTICE OF GRANT

Polycom, Inc. (the “Company”) hereby grants you, [Name] (the “Employee”), an
award of Restricted Stock Units under the Company’s 2004 Equity Incentive Plan
(the “Plan”). The date of this Restricted Stock Unit Agreement (the “Agreement”)
is [DATE] (the “Grant Date”). Subject to the provisions of Appendix A
(attached), Appendix B (attached) and of the Plan, the principal features of
this award are as follows:

 

Number of

Restricted Stock Units:

   [________] Vesting Schedule:    The Restricted Stock Units will vest in
accordance with the following schedule: [INSERT VESTING SCHEDULE]*

Total Number of Days

In Vesting Period:

   [________]

IMPORTANT:

 

* Except as otherwise provided in Appendix A, Employee will not vest in the
Restricted Stock Units unless he or she is employed by the Company or one of its
Subsidiaries through the applicable vesting date.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Restricted Stock Units is contained in paragraphs 3 through 5 and
paragraph 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

POLYCOM, INC.     EMPLOYEE         [NAME]     [NAME]       [TITLE]     Date:
___________, 200_     Date: ___________, 200_

 

1



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Employee under the Plan an award of
the Number of Restricted Stock Units set forth on the Notice of Grant, subject
to all of the terms and conditions in this Agreement and the Plan. When Shares
are paid to the Employee in payment for the Restricted Stock Units, par value
will be deemed paid by the Employee for each Restricted Stock Unit by past
services rendered by the Employee, and will be subject to the appropriate tax
withholdings. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date that the Restricted Stock Unit is
granted. Unless and until the Restricted Stock Units have vested in the manner
set forth in paragraphs 3 through 5, the Employee will have no right to payment
of such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation.
Payment of any vested Restricted Stock Units will be made in whole Shares only.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4
and 5, and subject to paragraph 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
first page of this Agreement. Restricted Stock Units shall not vest in the
Employee in accordance with any of the provisions of this Agreement unless the
Employee shall have been continuously employed by the Company or by one of its
Subsidiaries from the Grant Date until the date the Restricted Stock Units are
otherwise scheduled to vest.

4. Modifications to Vesting Schedule.

(a) Vesting upon Leave of Absence. In the event that the Employee takes an
authorized leave of absence (“LOA”), the Restricted Stock Units awarded by this
Agreement that are scheduled to vest shall be modified as follows:

(i) if the duration of the Employee’s LOA is sixty (60) days or less, the
vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s LOA.

(ii) if the duration of the Employee’s LOA is greater than sixty (60) days, the
scheduled vesting of any Restricted Stock Units awarded by this Agreement that
are not then vested shall be deferred for a period of time equal to the duration
of the Employee’s LOA.

(b) Death or Disability of Employee. In the event that the Employee incurs a
Termination of Service due to his or her death or Disability, the Employee shall
immediately vest as to the number of Restricted Stock Units that would have
vested had the Employee remained an employee of the Company or one of its
Subsidiaries through [INSERT DESCRIPTION OF VESTING CONDITIONS].

 

2



--------------------------------------------------------------------------------

In the event that any applicable law limits the Company’s ability to accelerate
the vesting of this award of Restricted Stock Units, this paragraph 4(b) shall
be limited to the extent required to comply with applicable law.

(c) Retirement of Employee. In the event that the Employee incurs a Termination
of Service due to his or her Retirement, the Employee shall immediately vest as
to the number of Restricted Stock Units determined by [INSERT DESCRIPTION OF
VESTING CONDITIONS].

In the event that any applicable law limits the Company’s ability to accelerate
the vesting of this award of Restricted Stock Units, this paragraph 4(c) shall
be limited to the extent required to comply with applicable law.

For purposes of this Agreement, “Retirement” means Termination of Service after
attaining either (a) age sixty-five (65), or (b) age fifty-five (55) plus a
number of Years of Service so that the sum of the Employee’s age and Years of
Service is at least sixty-five (65). For this purpose, the Employee’s “Years of
Service” equals the number of full months from the Employee’s latest hire date
with the Company (or any Subsidiary) to the date of Termination of Service,
divided by 12.

(d) Change in Control.

(i) In the event of a Change in Control, this award shall be subject to the
definitive agreement governing such Change in Control. Such agreement, without
the Employee’s consent and notwithstanding any provision to the contrary in this
Agreement or the Plan, must provide for one of the following: (a) the assumption
of this award by the surviving corporation or its parent; (b) the substitution
by the surviving corporation or its parent of an award with substantially the
same terms as this award; or (c) the cancellation of this award after payment to
the Employee in Shares of an amount equal to the Restricted Stock Units subject
to this award at the time of the Change in Control. In the event the definitive
agreement does not provide for one of the foregoing alternatives with respect to
the treatment of this award, this award shall have the treatment specified in
clause (c) of the preceding sentence. The Committee may, in its sole discretion,
accelerate the vesting of this award in connection with any of the foregoing
alternatives. For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events: (a) any “person” (as such term is
used in Sections 13(d) and 14(d) of the 1934 Act) becomes the “beneficial owner”
(as defined in Rule 13d-3 of the 1934 Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) a change in the
composition of the Board occurring within a one-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors; or (d) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation. “Incumbent Directors” means directors who either
(A) are Directors as of the effective date of the Plan, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Directors at the time of such election or nomination (but will
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

 

3



--------------------------------------------------------------------------------

(ii) Notwithstanding anything herein to the contrary, in the event the Employee
incurs a Termination of Service within twelve (12) months following a Change in
Control on account of a termination by the Company (or any Subsidiary) for any
reason other than Misconduct or on account of a termination by the Employee for
Good Reason, then this award immediately will vest in one hundred percent
(100%) of the Restricted Stock Units subject to this Restricted Stock Unit
award.

For purposes of this Agreement, “Good Reason” means, without the Employee’s
written consent, (a) a relocation of the Employee’s principal place of
employment by more than fifty (50) miles from the location immediately prior to
the Change in Control, (b) a reduction in the Employee’s base salary by more
than 10% or a material reduction in the Employee’s kind or level of benefits
(not including base salary, incentive compensation or equity compensation) that,
in either instance, is not applied to all similarly situated employees, or (c) a
change in the Employee’s duties that is materially inconsistent with the
Employee’s education, professional training and experience at the Company.

For purposes of this Agreement, “Misconduct” means (a) the commission of any act
of fraud, embezzlement or dishonesty by the Employee, (b) the Employee’s
conviction of, or plea of nolo contendre to, a felony, (c) any unauthorized use
or disclosure by the Employee of confidential information or trade secrets of
the Company or of any Subsidiary, or (d) any other intentional misconduct by the
Employee adversely affecting the business or affairs of the Company or of any
Subsidiary in a material manner. The preceding definition shall not be deemed to
be inclusive of all the acts or omissions that the Company (or any Subsidiary)
may consider as grounds for the dismissal or discharge of the Employee or any
other individual in the service of the Company (or any Subsidiary).

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. If the Committee, in its discretion, accelerates the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units, the payment of such accelerated Restricted Stock Units nevertheless
shall be made at the same time or times as if such Restricted Stock Units had
vested in accordance with the vesting schedule set forth on the first page of
this Agreement (whether or not the Employee remains employed by the Company or
by one of its Subsidiaries as of such date(s)). Notwithstanding the foregoing,
if the Committee, in its discretion, accelerates the vesting of the balance, or
some lesser portion of the balance, of the Restricted Stock Units in connection
with the Employee’s Termination of Service (other than due to death) and if the
Employee is a “specified employee” within the meaning of Section 409A at the
time of such Termination of Service, then any such accelerated Restricted Stock
Units otherwise payable within the six (6) month period following the Employee’s
Termination of Service instead will be paid on the date that is six (6) months
and one (1) day following the date of the Employee’s Termination of Service,
unless the Employee dies following his or her Termination of Service, in which
case, the accelerated Restricted Stock Units will be paid to the Employee’s
estate as soon as practicable following his or her death, subject to
paragraph 9. Thereafter, such

 

4



--------------------------------------------------------------------------------

Restricted Stock Units shall continue to be paid in accordance with the vesting
schedule set forth on the first page of this Agreement. For purposes of this
Agreement, “Section 409A” means Section 409A of the U.S. Internal Revenue Code
of 1986, as amended, and any final Treasury Regulations and other Internal
Revenue Service guidance thereunder, as each may be amended from time to time
(“Section 409A”).

6. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraphs 3 through 4 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) as soon as practicable following the
date of vesting, subject to paragraph 9. Notwithstanding the foregoing, if the
Employee is a “specified employee” within the meaning of Section 409A at the
time of the Employee’s Termination of Service (other than due to death), any
Restricted Stock Units that vest on account of the Employee’s Termination of
Service (other than due to death) in accordance with paragraphs 3 through 4 will
be paid to the Employee no earlier than six (6) months and one (1) day following
the date of the Employee’s Termination of Service unless the Employee dies
following his or her Termination of Service, in which case, the Restricted Stock
Units will be paid to the Employee’s estate as soon as practicable following his
or her death, subject to paragraph 9. Any Restricted Stock Units that vest in
accordance with paragraph 5 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in accordance with the provisions of
such paragraph, subject to paragraph 9. For each Restricted Stock Unit that
vests, the Employee will receive one Share.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 through 5 at the time of the Employee’s Termination of Service for
any or no reason will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.

8. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

9. Withholding of Taxes. When Shares are issued as payment for vested Restricted
Stock Units, the Company (or the employing Subsidiary) will withhold a portion
of the Shares that have an aggregate market value sufficient to pay federal,
state, local and foreign income, social insurance, employment and any other
applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, either requires or otherwise permits the Employee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence will be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to

 

5



--------------------------------------------------------------------------------

retain without notice from salary or other amounts payable to the Employee, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable Shares. All income and other taxes related to the Restricted Stock
Units award and any Shares delivered in payment thereof are the sole
responsibility of the Employee. By accepting this award, the Employee expressly
consents to the withholding of Shares and to any additional cash withholding as
provided for in this paragraph 9.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

11. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Employee, as the case may be, shall not be deemed a Termination of
Service for the purposes of this Agreement.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its General
Counsel, at 4750 Willow Road, Pleasanton, CA 94588, or at such other address as
the Company may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Restricted Stock Units and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Restricted Stock Units. Upon
any attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

 

6



--------------------------------------------------------------------------------

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.

17. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

18. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.

 

7



--------------------------------------------------------------------------------

22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

23. Labor Law. By accepting this Restricted Stock Units award, the Employee
acknowledges that: (a) the grant of these Restricted Stock Units is a one-time
benefit which does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units;
(b) all determinations with respect to any future grants, including, but not
limited to, the times when the Restricted Stock Units shall be granted, the
number of Restricted Stock Units subject to each Restricted Stock Unit award and
the time or times when the Restricted Stock Units shall vest, will be at the
sole discretion of the Company; (c) the Employee’s participation in the Plan is
voluntary; (d) the value of these Restricted Stock Units is an extraordinary
item of compensation which is outside the scope of the Employee’s employment
contract, if any; (e) these Restricted Stock Units are not part of the
Employee’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the
vesting of these Restricted Stock Units will cease upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (h) these Restricted Stock Units have
been granted to the Employee in the Employee’s status as an employee of the
Company or its Subsidiaries; (i) any claims resulting from these Restricted
Stock Units shall be enforceable, if at all, against the Company; and (j) there
shall be no additional obligations for any Subsidiary employing the Employee as
a result of these Restricted Stock Units.

24. Disclosure of Employee Information. By accepting this Restricted Stock Units
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). The Employee
further understands that the Company and/or its Subsidiaries will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of his or her participation in the Plan, and that the Company
and/or any of its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. The
Employee authorizes the Company to receive, possess, use, retain and transfer
the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares of stock acquired from this award of Restricted
Stock Units of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares of stock on his or her behalf. The
Employee understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Equity Programs for the Company and/or its applicable
Subsidiaries.

25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws.

 

8